Citation Nr: 0725322	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  05-24 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran's DD Form 214 reflects active service from 
September 1988 to January 1992, and indicates that the 
veteran served in the Southwest Asia theatre of operations 
from September 1990 to March 1992.  His service was 
honorable.  The discrepancy in active service dates is one of 
the matters requiring clarification in a remand immediately 
following this decision.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, in which the veteran's previously 
denied claim for PTSD was reopened and the claim for service 
connection for PTSD was denied.

The veteran testified before the undersigned Veterans Law 
Judge in June 2007.  A transcript of the hearing is 
associated with the claims file.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  






FINDINGS OF FACT

1.  An October 2002 rating decision denied service connection 
for PTSD.  Notification of this decision was provided by 
letter dated October 29, 2002.  The appellant did not appeal 
this decision and it is now final.  

2.  Evidence received since the October 2002 rating decision 
includes private medical evidence of a diagnosis of PTSD, in 
addition to sworn testimony and detailed statements of 
stressors, not previously of record, which relate to 
unestablished facts necessary to substantiate the claim, 
i.e., a clear diagnosis of PTSD that is etiologically related 
to stressors experienced during active service, which raises 
a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the October 2002 rating decision is 
new and material and the claim for service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran as to this issue.

New and Material

The veteran seeks to reopen the previously denied claim for 
PTSD.

In an October 2002 rating decision, the RO denied service 
connection for PTSD.  In arriving at this decision, the RO 
observed that the evidence of record did not show a diagnosis 
of PTSD.  In addition, the veteran had not responded to 
requests for information concerning his specific stressors.

The RO provided notice of this decision to the appellant in 
October 2002.  The appellant did not appeal this denial.  It 
therefore became final.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. Id. However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decisionmakers. "Material" 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim. 38 
C.F.R. § 3.156(a). New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. Id. When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992). 

In January 2004, the RO received the veteran's claim to 
reopen his previously denied claim.  He thereafter submitted 
private medical evidence, including a statement proffered by 
his counselor, demonstrating that he was diagnosed with PTSD 
secondary to stressful events he experienced during active 
service in Southwest Asia.  In addition, the veteran also 
testified before the undersigned Veteran's Law Judge and 
submitted statements identifying his specific stressors.  In 
pertinent part, he testified that he was assigned to the 24th 
Infantry Division, and that they engaged in combat with the 
enemy in February 1991 as part of operations on Highway 8 in 
Iraq.  The veteran submitted the report of an officer who 
served with the 2nd Battalion, 18th Infantry Regiment 
(Mechanized), 197th Infantry Brigade (Mechanized).

The veteran's testimony is highly probative.  In addition, 
his report of discharge reflects that he was assigned to the 
2nd Battalion, 18th Infantry Regiment, 3rd Brigade, 24th 
Infantry Division.

This evidence is new in that it was not previously of record.  
Moreover, it provides medical evidence that the veteran has 
been diagnosed with PTSD related to stressful events 
experienced during his active service, and that he was 
exposed to combat during active service in the Southwest Asia 
theatre of operations.  This evidence therefore presents a 
reasonable possibility that the veteran's diagnosed PTSD is 
etiologically related to his active service.  It is therefore 
material and reopening the claim is warranted.

ORDER

New and material evidence having been presented, the claim 
for entitlement to service connection for PTSD is reopened.  
To that extent only, the claim is granted.


REMAND

The veteran's discharge documents present contradictory data 
with regard to the veteran's dates of active service, showing 
active service from September 1988 to January 1992, but 
service in the Southwest Asia theatre of operations from 
September 1990 to March 1992.  Moreover, his service 
personnel records are incomplete.  They detail his units of 
assignment and military occupational specialties (MOSs) only 
to 1989 but reflect that he served from September 1990 to 
March 1991 in Saudi Arabia.  
In addition, development has not been undertaken to verify 
the veteran's stressors in accordance with Pentecost v. 
Principi, 16 Vet. App. 124, 128-9. (2002).  

Accordingly, the case is remanded for the following action. 

1. Request that the service department 
resolve the discrepancy concerning the 
veteran's dates of active and his dates 
of service in the Southwest Asia theatre 
of operations on his DD Form 214, and in 
his partial "201 File."

2.  Request from the National Personnel 
Records Center (NPRC), and any other 
appropriate source including, but not 
limited to, the service department, the 
veteran's complete service personnel 
record, to include copies of all orders, 
evaluation reports, awards citations, 
etc. in addition to a complete "201 
File" showing the veteran's units of 
assignment and MOS(s) during his active 
service-in particular, while assigned to 
the Southwest Asia theatre of operations.

3.  Request from the NPRC and any other 
appropriate source including, but not 
limited to, the service department, unit 
histories, OR/LLs, and any other 
appropriate documentation for the 
veteran's units of assignment, including, 
but not limited to:

a. Echo Company, 2nd Battalion, 18th 
Infantry Regiment, 3rd Brigade, 24th 
Infantry Division from September 
1990 to March 1992 inclusive; and
b. Headquarters Company, 2nd 
Battalion, 18th Infantry, 34d 
Brigade, 24th Infantry Division from 
September 1990 to March 1992 
inclusive

4. Take all actions necessary to verify 
the veteran's claimed stressors, 
including in accordance with Pentecost, 
supra.  

5.  For items #1-4, perform any and all 
follow-up as necessary, including 
contacting the service department or the 
veteran for clarification or assistance.  
Document negative responses.

6. After completion of the above and any 
additional development deemed necessary, 
readjudicate the veteran's claim for 
service connection for PTSD in accordance 
with the regulations and Pentecost, 
supra. If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


